EXHIBIT 10.1

 

AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Amendment to Loan and Security Agreement (the “Amendment”) is entered into
as of October 22, 2014 by and among EAST WEST BANK (“Bank”) and EVOLVING
SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 22, 2012, as amended from time to time (“Agreement”).  The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      The following term defined in
section 1.1 of the Agreement is amended to read as follows:

 

““Revolving Maturity Date” means October 22, 2016.”

 

2.                                      Subsection (d) of section 7.6 of the
Agreement is amended by restating subsection (d) in its entirety as follows:

 

“(d)                           Borrower may make cash distributions to its
shareholders in the aggregate amount not to exceed $1,750,000 in any fiscal
quarter, provided that (i) no Event of Default has occurred that is continuing
or would exist after giving effect to such distribution, or (ii) if an Event of
Default has occurred that is continuing or would exist after giving effect to
such distribution, no Obligations are outstanding at the time of such
distribution (and Borrower acknowledges that no Credit Extensions will be made
until such Event of Default has been waived in writing by Bank).”

 

3.                                      The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  The execution, delivery,
and performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.  Each Borrower ratifies and reaffirms the
continuing effectiveness of all other instruments, documents and agreements
entered into in connection with the Agreement.

 

4.                                      Borrower represents and warrants that
the representations and warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

5.                                      Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement.  This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.

 

6.                                      As a condition to the effectiveness of
this Amendment, Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

a)             this Amendment, duly executed by Borrower;

 

b)             on the date of this Agreement and on the first anniversary
thereof, a Facility Fee equal to $10,000, for a total of $20,000, which shall be
nonrefundable, plus an amount equal to Bank Expenses incurred in connection with
this Amendment; and

 

c)              such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/ Dan Moorhead

 

Title:

Vice President, Finance & Administration

 

 

 

 

 

EAST WEST BANK

 

 

 

By:

/s/ Nader Maghsoudnia

 

Title:

Director

 

--------------------------------------------------------------------------------